Citation Nr: 1226414	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-36 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that assigned an initial noncompensable rating for bilateral hearing loss disability, effective May 31, 2007.  Jurisdiction over the case was subsequently transferred to the RO in Cleveland, Ohio.

The Veteran was scheduled to testify at a hearing in August 2009 before an RO Decision Review Officer (DRO); the Veteran was also scheduled to testify at a Travel Board hearing in February 2012.  The Veteran was advised as to the dates and times of the hearings but failed to appear without explanation.  The Veteran has not requested that either hearing be rescheduled.  Therefore, his hearing requests are considered withdrawn.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

For the period of the appeal, the Veteran's service-connected bilateral hearing loss disability has been manifested by no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.






CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b) (2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The record reflects that the RO provided the Veteran with all required VCAA notice in a letter mailed October 2007, prior to the initial adjudication of the claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran. 

Accordingly, the Board will address the merits of the claim. 

Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011). 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85. 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b). 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c). 

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e). 

Provisions for evaluating exceptional patterns of hearing impairment are as follows: 

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed his claim for service connection for bilateral hearing loss disability in May 2007. 

On VA examination in September 2007, the Veteran reported difficulty hearing conversational speech, especially in background noise.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
20
30
15

39
LEFT
N/A
35
40
35
50
40

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level III designation for the left ear.  Application of a Level II designation to a Level III designation in Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment. 

The March 2008 rating decision on appeal granted service connection for bilateral hearing loss disability, and rated it as noncompensable, effective May 31, 2007.  

On VA examination in July 2011, the examiner noted that the Veteran's hearing loss impacted his daily life, including occupational functioning, in that it was difficult for him to hear in noisy environments and difficult for him to hear other people talking.  The audiology evaluation disclosed that pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
30
45
30
40
36
LEFT
N/A
50
50
45
60
51

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level IV designation for the left ear.  Application of a Level II designation to a Level IV designation in Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment. 

Other medical evidence of record includes VA treatment records, showing his use of hearing aids.

Analysis

The Veteran's bilateral hearing loss disability is evaluated as noncompensably disabling for the period of the appeal.  On review of the record, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met at any point during the appeal period.  Although the audiological evaluations clearly show hearing loss, the hearing loss does not meet the compensable level under the rating schedule. 

Specifically, the medical evidence for the period of the appeal shows that the Veteran's service-connected bilateral hearing loss disability was manifested by no worse than Level II hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Applying these results to the Table VII chart results in a noncompensable evaluation. 

Therefore, a noncompensable disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII, for the period of the appeal.  

For the period of the appeal, VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating.  He has also noted specific complaints with his hearing, as noted above.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, supra.  Whereas the Veteran's hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a higher rating at any point during the period of the appeal. 

Extra-schedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order. 

ORDER

Entitlement to an initial compensable rating bilateral hearing loss disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


